DETAILED ACTION
The Amendment filed February 22nd, 2021 has been entered and fully considered. Claim 8-20 remain pending in this application. Claims 8, 14 and 17 have been amended and claims 15-16 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7th, 2021 has been entered. 
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 61/961,874, No. 61/961,873, No. 61/895,297 filed 10/24/2013, and Application No. 62/049,424 filed 09/12/2014. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U. S.C. 371 (b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e) (see 37 CFR 1.78(c)) or under 35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam et al, (hereinafter ‘Gnanashanmugam’, U.S. PGPub. No. 2013/0204068) in view of Kaplan et al., (hereinafter 'Kaplan', U.S. PGPub. No. 2007/0106292) and Mack ay (hereinafter 'Mackay', U.S. PGPub. No. 2009/0264980).
Regarding independent claim 8 and claim 19, Gnanashanmugam discloses a method for neuromodulation (Figs. 19 and 25A-25H), comprising: positioning a therapeutic assembly (catheter 210 
Gnanashanmugam is silent regarding wherein the therapeutic assembly is carried by or affixed to a portion of an inner shaft of a catheter and the portion of the inner shaft is corrugated to allow the inner shaft to extend and retract freely in a proximal and distal direction, wherein proximal and distal movement of the catheter is absorbed by the inner shaft and does not pull or push the therapeutic assembly out of position.
However, in the same field of endeavor, Kaplan teaches a similar device (100 in Figs. 2A-3G) comprising a therapeutic assembly (energy transfer element 108) that is carried by or affixed to a portion of an inner shaft (elongated shaft 104) of a catheter (sheath 102). Kaplan teaches that “the materials and 
Further, although Gnanashanmugam teaches a tip with an opening for directing the guidewire (distal section 211b of catheter 210, receiving guidewire G in Figs. 19, and 25A-25H), Gnanashanmugam 
However, in the same field of endeavor, Mackay teaches a similar therapeutic assembly (catheter 12 in Figs. 1A-1C) comprising a flexible, curved distal tip (14; [0032], polymeric elastomers) with an opening (see guidewire lumen 15) that directs the guidewire away from a wall of the vasculature or a wall of the vessel. Mackay teaches “this system also introduces a bias to the direction of the guidewire as the system is inserted into the vasculature... the flexible curved distal tip encourages the guidewire to bias towards the inner radius of a curved vessel” ([0013]). “The flexible distal tip may be more easily guided through tortuous anatomy or narrow passages caused by strictures or lesions” ([0012]) and further allows the device to progress in a forward direction while remaining closer to the center of the vessel ([0013]), thereby enabling safe passage of the device through the restriction ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the therapeutic assembly as taught by Gnanashanmugam in view of Kaplan to include a flexible curved tip with an opening that directs the guidewire away from a wall of the vasculature or a wall of the pulmonary vessel while the therapeutic assembly is in the low-profile delivery configuration as taught by Mackay in order to provide for easy guidance through tortuous anatomy or narrow passages caused by strictures or lesions” ([0012]), thereby enabling safe passage of the device through the restriction ([0013]) and increasing control.
Regarding claims 10-13, Gnanashanmugam in view of Kaplan and Mackay teach all of the limitations of the method according to claim 8. Gnanashanmugam further discloses a method wherein the pulmonary vessel comprises a main pulmonary artery of the patient ([0078], [0081],and [0164]): the steps include positioning the therapeutic assembly at a treatment site ([0078], [0081] and [0164]), activating the plurality of energy delivery elements in order to modulate the nerves proximate the wall of the pulmonary arteries ([0078], and [0164]), and repeating at different treatment sites wherein the treatment sites comprise a variety of different locations including the pulmonary trunk, the left pulmonary artery, and the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam in view of Kaplan and Mackay as applied to claims 8, 10-13 and 19 above, and further in view of Ku et al., (hereinafter 'Ku', U.S. PGPub. No. 2012/0116382).
Regarding claim 9, Gnanashanmugam in view of Kaplan and Mackay teach all of the limitations of the method according to claim 8, but fail to explicitly disclose wherein the therapeutic assembly further includes a control member, and wherein: a central lumen extending through the support structure is configured to receive the control member therethrough; and the support structure or the control member comprises a pre-formed helical or spiral shape and the support structure or the control member comprises a substantially straight shape.
However, in the same field of endeavor, Ku teaches a similar therapeutic assembly (treatment device 700 in Figs. 12A-12B) including a control member (708 in Figs. 12A-12B), and support structure (704 in Figs. 12A-12B). The therapeutic assembly (treatment device 700 in Figs. 12A-12B) further includes a central lumen extending through the support structure (704 in Figs. 12A-12B) that is configured to receive the control member (708 in Figs. 12A-12B) therethrough ([0218]-[0219]: treatment section 704 receives control member 708). Ku further teaches that the support structure (704) or the control member (708) comprises a pre-formed helical or spiral shape and the support structure or the control member comprises a substantially straight shape ([0218]). It is well known in the art (as can be seen in Ku) that these different actuation configurations are widely considered to be interchangeable for the deployment of a device to a target treatment location within a vessel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gnanashanmugam in view of Kaplan and Mackay to further incorporate the actuation configuration as taught by Ku. This is because this modification would have merely comprised a simple substitution of interchangeable actuation configurations in order to produce a predictable result (see MPEP 2143(I)(B)).
Claims 17, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al., (hereinafter ‘Kunis’, U.S. PGPub. No. 2007/0083194) in view of Kaplan and Goshgarian et al. (hereinafter 'Goshgarian', U.S. PGPub. No. 2012/0136350).
Regarding claim 17, 
Kunis is silent regarding a corrugated inner shaft.
However, in the same field of endeavor, Kaplan teaches a similar device comprising (100 in Figs. 2A-3G) comprising an energy transfer element (108), a flexible sheath (102) and an elongated shaft (104), wherein the shaft (104) extends out from the distal end of the sheath (102). Kaplan teaches that “the materials and or design of the shaft/sheath will permit a flexibility that allows the energy transfer element to essentially self-align or self-center when expanded to contact the surface of the body passageway” ([0057]). The shaft further includes a corrugated surface (130 in Fig. 3A; also see Figs. 3B-3G) such that “the corrugated surface 130 may include ribbed, textured, scalloped, striated, ribbed, undercut, polygonal, or any similar geometry resulting in a reduced area of surface contact with any adjoining surface(s)” ([0058]) and “the corrugated surface 130 may extend over a portion or the entire length of the shaft 104” ([0058]). Kaplan teaches it is well known in the art to provide a corrugated inner shaft in order to provide increased flexibility and control ([0057]), thereby increasing versatility and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the inner shaft as taught by Kunis to include a corrugated inner shaft as taught by Kaplan in order to provide increased flexibility and control ([0057]), thereby increasing versatility and safety.
Kunis in view of Kaplan are silent regarding repositioning the therapeutic assembly within the pulmonary vessel of the patient by rotating the therapeutic assembly about the longitudinal axis while the therapeutic assembly is in the helical or spiral configuration and in contact with the wall of the pulmonary vessel, wherein rotating the therapeutic assembly includes rotating the therapeutic assembly (i) in a first direction by advancing the therapeutic assembly distally within the pulmonary vessel or (ii) in a second direction different than the first direction by retracting the therapeutic assembly proximally within the pulmonary vessel; and activating the plurality of energy delivery elements to modulate nerves proximate the wall of the pulmonary vessel.
However, in the same field of endeavor, Goshgarian discloses a similar method for neuromodulation (abstract), comprising positioning a therapeutic assembly (treatment device 12 in Figs. 26A-L, and Figs. 43 A-E) at a treatment site proximate to a vessel of a patient (Fig. 43A-B illustrates 
Regarding claim 14, Kunis in view of Kaplan and Goshgarian teach all of the limitations of the method according to claim 17, including the limitations regarding the corrugated inner shaft (see above). Kunis further discloses the method of positioning the therapeutic assembly (ablation device 180 in Figs. 12A-12C) further includes: positioning the elongated shaft (outer shaft 182) within the pulmonary vessel; positioning the corrugated inner shaft (control shaft 184) within the pulmonary vessel distal to the elongated shaft (outer shaft 182, control shaft 184; see Figs. 12A-12C), wherein the corrugated inner shaft is slidably positioned within the elongated shaft ([0103], shaft 184 is slidingly received by outer shaft 182).
Regarding claim 20.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam in view of Kaplan and Mack ay as applied to claims 8, 10-13 and 19 above, and further in view of Kunis.
Regarding claim 18, Gnanashanmugam in view of Kaplan and Mackay teach all of the limitations of the method according to claim 8, but are silent regarding wherein the catheter has a locking or activation mechanism that is configured to control a timing or an extent that the inner shaft retracts or extends.
However, in the same field of endeavor, Kunis teaches a similar method for neuromodulation comprising positioning a therapeutic assembly (ablation device l80inFigs. 12A-12C) at a treatment site proximate to a pulmonary vessel of a patient ([0002]; see [0050], “[a] user (e.g., a physician) directs a catheter through a main vein or artery into the interior region of the heart that is to be treated. The ablating element or elements are next placed near the targeted cardiac tissue that is to be ablated, such as a pulmonary vein ostium”; [0067]-[0068]; see [0110] for use in pulmonary vein, such as the left superior pulmonary vein). The therapeutic assembly (ablation device 180 in Figs. 12A-12C)is similarly carried by or affixed to a portion of an inner shaft of a catheter (carrier assembly 185 is carried by or affixed to a portion of control shaft 184; [0103], shaft 184 is slidingly received by outer shaft 182, i.e. extends and retracts freely). Kunis further teaches a control knob (193 in Figs. 12A) on the handle (195) of the device used to control the advancement and retraction of inner shaft (184) ([0103]). The knob may further include “a reversible locking mechanism such that a particular tip deflection or deployment amount can be maintained through various manipulations of the system” ([0135]; thereby meeting the limitation of a locking or activation mechanism that is configured to control a timing or an extent that the inner shaft retracts or extends, i.e. the knobs including a reversible locking mechanism that controls when and to what extent there is advancement or retraction of the carrier assembly), thereby increasing control over the device and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Gnanashanmugam in view of Kaplan and Mackay to further include a locking or activation mechanism as taught by Kunis in order to provide and 
Response to Arguments
Applicant’s arguments (see Remarks filed February 22nd, 2021) with respect to claim(s) 8-14 and 17-20 have been considered but are moot because the amendment has necessitated a new grounds of rejection. It is the Examiner’s position that Gnanashanmugam et al, (U. S. PGPub. No. 2013/0204068) in view of Kaplan et al., (U.S. PGPub. No. 2007/0106292) and further in view of Mackay (U.S. PGPub. No. 2009/0264980) teach each and every limitation according to independent claim 8 and Kunis et al., (U.S. PGPub. No. 2007/0083194) in view of Kaplan et al., (U.S. PGPub. No. 2007/0106292) and further in view of Goshgarian et al. (U.S. PGPub. No. 2012/0136350) teach each and every limitation according to independent claim 17.
Applicant’s argument (page 9) that “[a] shaft that has a corrugated surface that facilitates the deformation of the shaft to self-center or self-align the energy transfer element is different from "[an] inner shaft [that] is corrugated to allow the inner shaft to extend and retract freely in a proximal and a distal direction," as recited in amended claim 8” is not persuasive. 
Kaplan specifically teaches a shaft (104) that includes a corrugated surface (130 in Fig. 3A; also see Figs. 3B-3G; [0058]) and that the shaft (104) may extend and retract freely in a proximal and distal direction
Further, Applicant’s arguments (page 9) that “the ridges and/or folds of the corrugated surface 130 extend longitudinally along a length of the shaft 104, and so, the portion of the shaft 104 that has the corrugated surface 130 would be flexible to allow the shaft 104 to bend or flex along the ridges and/or folds to permit self-centering of the energy transfer element” and (page 10) “[t]he length of the shaft 104, however, would remain the same. The shaft 104 would not be able to "extend and retract freely in a proximal and a distal direction," as recited in amended claim 8, because the ridges and/or folds extend longitudinally along the length of the shaft 104 and would hinder the extension and/or retraction of the shaft 104 in the proximal and the distal direction” are not persuasive. As stated in Examiner’s response above, Kaplan teaches that the corrugated surface allows the inner shaft to extend and retract freely in a proximal and a distal direction and does not hinder the ability of the inner shaft to extend and retract freely in a proximal and a distal direction. For example, Figure 2A illustrates shaft (104) extending out from the distal end of sheath (102). Kaplan also describes that the shaft is “slidably located within passageway of the sheath” ([0016]) and teaches that the configuration of the device provides for “low force advancement of a distal end of the shaft out of the far end of the sheath for advancement of the energy transfer element” ([0019]). Further, Kaplan teaches a method to expand the energy transfer element (108 in Fig. 2A) including that “shaft 104 is pushed distally so that energy transfer element remains stationary during deployment” ([0080]). The reference repeatedly illustrates a configuration unitizing a corrugated inner shaft that extends and retracts freely in a proximal and a distal direction. 
Further, in response to applicant's argument (page 9) that ", the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Lastly, Applicant has argued (page 10) “[t]hat claim 17 recites features similar to those of claim 8. For the same reasons set forth above, Applicant respectfully requests that the rejections to claim 17 and its dependent claims be withdrawn”. See Examiner’s response above.
For the reasons stated above, it is the Examiner’s position that Gnanashanmugam et al, (U. S. PGPub. No. 2013/0204068) in view of Kaplan et al., (U.S. PGPub. No. 2007/0106292) and further in view of Mackay (U.S. PGPub. No. 2009/0264980) teach each and every limitation according to independent claim 8 and Kunis et al., (U.S. PGPub. No. 2007/0083194) in view of Kaplan et al., (U.S. PGPub. No. 2007/0106292) and further in view of Goshgarian et al. (U.S. PGPub. No. 2012/0136350) teach each and every limitation according to independent claim 17, therefore the rejection is maintained.
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794